Opinion by
Watts, J.
§ 1014. Surety; where he appears as joint maker. It is well settled that one of several joint promisors, not signing as a surety, cannot plead that he is a surety for the purpose of requiring the alleged principal to be jointly or simultaneously sued. [Lewis v. Riggs, 9 Tex. 164; Ritter v. Hamilton, 4 Tex. 325; Ennis & Reynolds v. Crump, 6 Tex. 85.]
§1015. Conclusions of court upon the facts. When the cause is tried by the judge alone, his conclusions upon the facts are entitled to the same weight as the finding of a jury, and where the evidence is conflicting it will not be disturbed. [Bailey v. White, 13 Tex. 114.]
Affirmed.